ORDER
PER CURIAM.
Appellant, Damon Cain, (“movant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant sought to vacate his conviction for one count of murder in the second degree, section 565.021, RSMo 1994,1 five counts of armed criminal action, section 571.015, three counts of assault in the first degree, section 565.050, and one count of robbery in the first degree, section 569.020. Mov-ant was sentenced to two terms of life, six terms of thirty years, and two terms of fifteen years in the custody of the Missouri Department of Corrections. Ml terms of imprisonment were to be served concurrently except for one thirty-year sentence for assault in the first degree, which was to be served consecutively to the other terms. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 1994, unless otherwise indicated.